                   Case 20-01334-RAM          Doc 11      Filed 09/23/20   Page 1 of 7




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                          CASE NO. 18-20420-RAM

In re:

STONES USA OF FLORIDA, INC.,                              Chapter 7

         Debtor,

                                                  /
BARRY E. MUKAMAL AS CHAPTER 7
TRUSTEE.

            Plaintiff,                                    Adv. Pro. No. 20-01334-RAM
v.

JOSE EDUARDO LERMA BARRAGAN,

            Defendant.
                                                      /

                     ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

              Defendant JOSE EDUARDO LERMA BARRAGAN (“EDUARDO LERMA”), by

     and through his undersigned counsel, hereby files this Answer and Affirmative Defenses to

     the Complaint (the “Complaint”) filed by BARRY E. MUKAMAL (“Plaintiff”), in his

     capacity as the Chapter 7 Trustee of the bankruptcy estate of E-Floral Solutions, Inc. (the

     “Debtor”) and, in support thereof, states as follows:

              1.         Admitted.

              2.         Admitted that Plaintiff is the current Chapter 7 Trustee of the Debtor’s

     bankruptcy estate. The remainder of the paragraph 2 of the Complaint constitutes a legal

     conclusion to which no response is required. To the extent a response is required, it is denied.

              3.         The allegation set forth in paragraph 3 of the Complaint constitutes a

1|P a g e
                                   COHEN LAW
             2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                 Telephone: 305.967.7550 Facsimile: 305.547.9922
                  Case 20-01334-RAM     Doc 11     Filed 09/23/20    Page 2 of 7




  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            4.     Admitted.

            5.     Denied.

            6.     Denied.

            7.     Denied.

            8.     Denied.

            9.     Denied.

            10.    Denied.

            11.    Denied.

            12.    Denied.

            13.    The allegation set forth in paragraph 13 of the Complaint constitutes a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

                                          COUNT I

            14.    EDUARDO LERMA re-alleges and incorporates by reference each of its

  responses to the allegations set forth in paragraphs 1-8 and 12-13 of the Complaint as if they

  were fully set forth herein.

            15.    Denied.

            16.    The allegation set forth in paragraph 16 of the Complaint constitutes a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            17.    The allegation set forth in paragraph 17 of the Complaint constitutes a

2|P a g e
                                  COHEN LAW
            2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                Telephone: 305.967.7550 Facsimile: 305.547.9922
                  Case 20-01334-RAM     Doc 11     Filed 09/23/20     Page 3 of 7




  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            18.    Denied.

                                               COUNT II

            19.    EDUARDO LERMA re-alleges and incorporates by reference each of its

  responses to the allegations set forth in paragraphs 1-8, 10, and 12-14, of the Complaint as if

  they were fully set forth herein.

            20.    Denied.

            21.    The allegation set forth in paragraph 21 of the Complaint constitutes a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            22.    The allegation set forth in paragraph 22 of the Complaint constitutes a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            23.    Denied.

            24.    The allegation set forth in paragraph 24 of the Complaint constitutes a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            25.    Denied.

                                          COUNT III

            26.    EDUARDO LERMA re-alleges and incorporates by reference each of its

  responses to the allegations set forth in paragraphs 1-8, 10, and 12-14 of the Complaint as if

  they were fully set forth herein.


3|P a g e
                                  COHEN LAW
            2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                Telephone: 305.967.7550 Facsimile: 305.547.9922
                  Case 20-01334-RAM      Doc 11     Filed 09/23/20     Page 4 of 7




            27.    Denied.

            28.    The allegation set forth in paragraph 28 of the Complaint constitutes a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            29.    Denied.

            30.    The allegations set forth in paragraph 30 of the Complaint constitute a

  legal conclusion to which no response is required. To the extent a response is required, it is

  denied.

            31.    Denied.

                                               COUNT IV

            32.    EDUARDO LERMA re-alleges and incorporates by reference each of its

  responses to the allegations set forth in paragraphs 1-14 of the Complaint as if they were fully

  set forth herein.

            33.    Denied.

            34.    Denied.

            35.    Denied.

            36.    Denied.

            37.    Denied.

                                    PRAYER FOR RELIEF

        1.      EDUARDO LERMA denies that Plaintiff is entitled to the relief requested in
 the Complaint.


            2.     All allegations set forth within the Complaint not expressly admitted are

 hereby denied.

4|P a g e
                                  COHEN LAW
            2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                Telephone: 305.967.7550 Facsimile: 305.547.9922
                  Case 20-01334-RAM        Doc 11      Filed 09/23/20    Page 5 of 7




            3.     EDUARDO LERMA expressly reserves his right to deny consent to the

  Court’s entry of final orders or judgments in this adversary proceeding in the event it is

  determined that the Court cannot enter such orders or judgments consistent with Article

  III of the United States Constitution.

                                           AFFIRMATIVE
                                            DEFENSES

             A.     Plaintiff is barred from recovery because the alleged transfers were

  incurred in the ordinary course of the parties’ business(es) and/or financial affairs and said

  transfers were made in the ordinary course of the parties’ business(es) and/or financial

  affairs and according to ordinary business terms.

            B.     Plaintiff is barred from recovery under Fla. Stat. § 726.106 because the

 transfers were made in the ordinary course of business or financial affairs of the Debtor and

 EDUARDO LERMA.

            C.     The Complaint and each and every cause of action stated therein fails to state

 a claim on which relief can be granted.

            D.     Plaintiff’s claims may be barred, in whole or in part, to the extent applicable,

 by the doctrines of laches, waiver and/or estoppel.

            E.     Plaintiff’s claims may be barred, to the extent applicable, by the doctrine of

 in pari delicto and/or unclean hands.

            F.     To the extent any liability is established on the part of EDUARDO LERMA,

 any recovery by Plaintiff is subject to EDUARDO LERMA’s rights of setoff and/or

 recoupment.

            J.     Defendant reserves the right to identify additional affirmative defenses during

  or following discovery in this adversary proceeding.
5|P a g e
                                  COHEN LAW
            2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                Telephone: 305.967.7550 Facsimile: 305.547.9922
               Case 20-01334-RAM   Doc 11   Filed 09/23/20   Page 6 of 7




                                                   COHEN LAW
                                                   Attorneys for Defendant
                                                   2030 S. Douglas Road.
                                                   Suite 202
                                                   Coral Gables, FL 33134
                                                   Tel: (305) 967-7550
                                                   Fax: (305) 547-9922
                                                   Email: dc@cohenlawpa.com
                                                   Email: kg@cohenlawpa.com

                                                   /s/ Keith R Gaudioso
                                                   Danielle Cohen, Esq.
                                                   Fla. Bar No.: 27623
                                                   Keith R. Gaudioso, Esq.
                                                   Fla. Bar No.: 34436




6|P a g e
                                  COHEN LAW
            2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                Telephone: 305.967.7550 Facsimile: 305.547.9922
                  Case 20-01334-RAM        Doc 11   Filed 09/23/20    Page 7 of 7




                                   CERTIFICATE OF SERVICE

            I hereby certify that on this 23rd day of September 2020, I electronically filed the

foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record identified below in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing: James Brian Miller, Esq., James B. Miller, P.A., 19

W Flagler Street, Suite 416, Miami, FL 33130-4419, at jbm@title11law.com.

                                                             /s/ Keith R Gaudioso
                                                             Keith R. Gaudioso, Esq.




7|P a g e
                                   COHEN LAW
             2030 S. Douglas Road., Suite 202, Coral Gables, FL 33134
                 Telephone: 305.967.7550 Facsimile: 305.547.9922
